Name: Commission Regulation (EEC) No 2857/89 of 22 September 1989 amending Regulation (EEC) No 1155/89 as regards certain accession compensatory amounts applicable in trade with Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 9. 89 Official Journal of the European Communities No L 274/35 COMMISSION REGULATION (EEC) No 2857/89 of 22 September 1989 amending Regulation (EEC) No 1155/89 as regards certain accession compensatory amounts applicable in trade with Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 466/86 of 25 February 1986 determining the general rules for the system of accession compensatory amounts for milk and milk products on account of the accession of Spain ('), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1 1 55/89 (2) fixes the accession compensatory amounts for milk and milk products in trade with Spain for the 1989/90 milk year ; Whereas, in the framework of Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter (3), as last amended by Regulation (EEC) No 2690/89 (4), sales are henceforward to take place in two successive stages, firstly by tender and subsequently at prices fixed on a flat-rate basis in advance ; whereas as a result butter falling within CN code 0405 00 is now available in Spain at the same reduced price as in the other Member States ; whereas provision should accordingly be made for the accession compensatory amounts no longer to apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Footnote 10 in the Annex to Regulation (EEC) No 1155/89 is hereby replaced by the following : '( l0) Where the products covered by this code are subject to the measures laid down in Commission Regulations (EEC) No 262/79 (OJ No L 41 , 16 . 2. 1979, p. 1 ), (EEC) No 3143/85 (OJ No L 298, 12. 11 . 1985, p. 9), (EEC) No 2409/86 (OJ No L 208 , 31 . 7 . 1986, p. 29), (EEC) No 2262/87 (OJ No L 208, 30. 7. 1987, p. 18) or (EEC) No 570/88 (OJ No L 55, 1 . 3 . 1988 , p. 31 ), no accession compen ­ satory amount is to apply.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No. L 53, 1 . 3 . 1986, p. 23 . O OJ No L 119, 29 . 4. 1989, p. 89 . O OJ No L 298 , 12. 11 . 1985, p. 9 . (&lt;) OJ No L 261 , 7. 9 . 1989, p. 6.